DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                      	                  Response to Arguments
2.     Applicant’s arguments filed 10/21/21 have been fully considered but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.      Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, US 2020/0397346 in view of Yu et al., US 2019/0272433, and in further view of Huval, US 2018/0373980.
        Regarding claim 1, Nakajima teaches of a video surveillance system (See [0057]-[0065] where the sensor is a camera and the worker state is monitored/detected) comprising: 

         a neural network (See [0064]-[0065] and [0115]-[0129] which discloses of the neural learning network) including: 
         a first instance of an inference engine (See [0013], [0022]-[0023], and [0064] which disclose of inference by performing supervised learning using a trained learner); and 
        a training engine to train the first instance of the inference engine based on a training set of the operator-labeled video segments obtained from the database, the first instance of the inference engine to infer events from the operator-labeled video segments included in the training set (See [0013], [0022]-[0023], [0064]-[0065] and [0115]-[0129] which discloses the learning and training being based on the supervised training of the labeled events/behavioral states of the obtained sensor data and of inferring the events based on the training set and labeling).
        Nakajima is silent with a second instance of the inference engine to infer events from monitored video feeds, the second instance of the inference engine being based on the first instance of the inference engine.

     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nakajima to have incorporated the teachings of Yu for the mere benefit of being able to apply the learned inference on live feeds. 
        The combination of Nakajima and Yu is silent with respect to deploying the second instance to a monitoring station and a comparator to compare a first one of the inferred events output by the deployed second instance of the inference engine with a corresponding operator event label generated based on operator input associated with the monitored video feeds to obtain updated training data to retrain the first instance of the inference engine.
         However, in the same field of endeavor, Huval teaches of deploying the second instance to a monitoring station (See [0036]-[0039] and [0074]-[0089], local computer system for executing annotation portal for manual labeling of the optical images and/or remote computer system for annotation portals) and a comparator to compare a first one of the inferred events output by the deployed second instance of the inference engine with a corresponding operator event label generated based on operator input associated with the monitored video feeds to obtain updated training data to retrain the 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nakajima and Yu to have incorporated the teachings of Huval for the mere benefit of being able to update the training engines with more accurate data to have a better trained engine.
        Regarding claim 2, the combination teaches the video surveillance system of claim 1, wherein the reference event labels indicate whether the corresponding reference video segments depict a defined event (See Nakajima, [0064]-[0065], [0118]-[0120] and [0171]-[0173] which discloses of the labeling indicating the behavior state/event; Yu, [0054]-[0056] human annotation/labeling corresponding to the detected occlusion). 
        Regarding claim 3, the combination teaches the video surveillance system of claim 1, wherein a first one of the reference event labels corresponding to a first one of the reference video segments indicates (i) a type of event and (ii) whether the first one of the reference video segments depicts the type of event (See Nakajima, [0064]-[0065], [0118]-[0120] and [0171]-[0173] which discloses of the labeling indicating the behavior state/event; Yu, [0054]-[0056] human annotation/labeling corresponding to the detected occlusion). 

       a display to present a first one of the monitored video feeds (See Nakajima, Fig.2, display/output device; [0171]-[0173]; Huval, [0036]-[0039]); and a monitoring interface to generate operator event labels based on operator decisions corresponding to monitored video segments of the first one of the monitored video feeds (See Nakajima, [0171]-[0173] where the operator inputs through an interface for labeling the events/behavioral states of the monitored video segments; Huval, [0036]-[0039]). 
        Regarding claim 5, the combination teaches the video surveillance system of claim 4, wherein the database is in communication with the monitoring station to receive a first one of the monitored video segments and a first one of the first operator event labels corresponding to the first one of the monitored video segments (See Nakajima, Fig.1, annotation device; See [0091], [0126], [0139], [0171]-[0173], and [0245] which discloses of the receiving of the sensor data and the labeling/annotation data where any of the devices can be arranged or integrated in one device or other arrangements), the database to store the first one of the monitored video segments and the corresponding first one of the first operator event labels as a first one of the reference video segments and a corresponding first one of the reference event labels included in a first one of the operator-labeled video segments (See Nakajima, [0013], [0022]-[0023], [0064]-[0065] and [0115]-[0129]; [0091], [0126], [0139], [0171]-[0173] which discloses of the storing of the annotated/label sensor data and the learning and training being based on the 
        Regarding claim 6, the combination teaches the video surveillance system of claim 5, wherein the monitoring station is further to execute the second instance of the inference engine (See Nakajima, Fig.1 elements 1, 2, and 4; [0170]-[0173] and [0245] which discloses of the neural learning, training, and labeling and wherein any of the devices can be integrated or separate from one another; Yu, [0007] and [0050]-[0055] which discloses of the second instance inference engine being executed).
       Regarding claim 7, the combination of the video surveillance system of claim 6, wherein the comparator is to operate at the monitoring station to obtain the updated training data (See Nakajima, [0013], [0022], [0024], [0029], [0062], [0068]-[0069], [0128], and [0209]-[0211] which discloses of confirming the correct answer/predetermined inference of the multiple time segments and of comparing the output value with the label to determine whether the inference is correct [0195]-[0200] which discloses of the re-learning/updating and updating the trained data; Huval, [0008], [0010] comparing may be done at the local and/or local systems; [0074]-[0085]). 
       Regarding claim 8, the combination teaches the video surveillance system of claim 7, wherein the neural network is in communication with the monitoring station to receive the updated training data (See Nakajima, [0013], [0022], [0024], [0029], [0062], [0068]-[0069], [0128], and [0209]-[0211] wherein the learning/neural network receives/obtains the newly updated training data which is compared and deemed to be correct or incorrect; [0245] wherein all of the devices can be integrated into one component or 
      Regarding claim 9, Nakajima teaches of at least one non-transitory computer readable medium comprising computer readable instructions which, when executed, cause one or more processors to at least: 
       train a first instance of an inference engine based on a training set of operator-labeled video segments, the operator-labeled video segments including reference video segments and corresponding reference event labels to describe the reference video segments, the first instance of the inference engine to infer events from the operator-labeled video segments included in the training set (See [0013], [0022]-[0023], [0064]-[0065] and [0115]-[0129] which discloses the learning and training being based on the supervised training of the labeled events/behavioral states of the obtained sensor data and of inferring the event from the labeling).
        Nakajima is silent with respect to deploy a second instance of the inference engine to infer events from monitored video feeds, the second instance of the inference engine being based on the first instance of the inference engine. 
        However, in the same field of endeavor, Yu teaches of deploy a second instance of the inference engine to infer events from monitored video feeds, the second instance of the inference engine being based on the first instance of the inference engine (See [0050] which discloses of the second phase of the first and second learning classifiers 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nakajima to have incorporated the teachings of Yu for the mere benefit of being able to apply the learned inference on live feeds. 
        The combination of Nakajima and Yu is silent with respect to obtain updated training data to retrain the first instance of the inference engine, the updated training data based on a comparison of a first one of the inferred events output by the deployed second instance of the inference engine with a corresponding operator event label generated based on operator input associated with the monitored video feeds.
         However, in the same field of endeavor, Huval teaches of obtaining updated training data to retrain the first instance of the inference engine, the updated training data based on a comparison of a first one of the inferred events output by the deployed second instance of the inference engine with a corresponding operator event label generated based on operator input associated with the monitored video feeds (See [0008]-[0012], [0018], [0051]-[0055], [0071]-[0078], [0088]-[0102], [0114], and [0118]-[0119]; Figs.1-3 and Fig.5 which discloses of comparing the manual labeled and auto labeled events/objects to determine if there is a discrepancy upon confirming/verifying via the annotation portal with trained prepopulated events/objects by the neural network where the human annotator inputs the label and the engine is retrained).

       Regarding claim 10, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 11, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3. 
        Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.
        Regarding claim 13, the combination teaches at least one non-transitory computer readable medium of claim 12, wherein the computer readable instructions, when executed, cause the one or more processor to deploy the second instance of the inference engine to the monitoring station (See Nakajima, Fig.1 elements 1, 2, and 4; [0170]-[0173] and [0245] which discloses of the neural learning, training, and labeling and wherein any of the devices can be integrated or separate from one another; Yu, [0007] and [0050]-[0055] which discloses of the second instance inference engine being executed).
      Regarding claim 14, the combination teaches the at least one non-transitory readable medium of claim 13, wherein the second instance of the inference engine is a duplicate of the first instance of the inference engine when the second instance of the 
        Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claims 7 and 8.
        Regarding claim 16, Nakajima teaches of an apparatus comprising:
       means for obtaining operator-labeled video segments, the operator-labeled video segments including reference video segments and corresponding reference event labels to describe the reference video segments (See [0091], [0126], [0139], and [0171]-[0173]; Fig.1, elements 1 and 2 which discloses storing of the sensor, evaluation and labeled sensor data wherein the labeling of the event/behavioral states corresponding to the sensor data segments, wherein the processor and/or network would read on the means for obtaining); and
       means for training a first instance of an inference engine based on a training set of the operator-labeled video segments, the first instance of the inference engine to infer events from the operator-labeled video segments included in the training set (See [0013], [0022]-[0023], [0064]-[0065] and [0115]-[0129] which discloses the learning and 
       Nakajima is silent with respect to a means for deploying a second instance of the inference engine to infer events from monitored video feeds, the second instance of the inference engine being based on the first instance of the inference engine. 
        However, in the same field of endeavor, Yu teaches of a means for deploying a second instance of the inference engine to infer events from monitored video feeds, the second instance of the inference engine being based on the first instance of the inference engine (See [0050]-[0054]; Fig.1 which discloses of the second phase of the first and second learning classifiers of an operational phase of using the learned classifier for the received real-time images, wherein the processor would read on the means for deploying).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nakajima to have incorporated the teachings of Yu for the mere benefit of being able to apply the learned inference on live feeds. 
        The combination of Nakajima and Yu is silent with respect means for obtaining updated training data to retrain the first instance of the inference engine, the updated training data based on a comparison of a first one of the inferred events output by the 
         However, in the same field of endeavor, Huval teaches of means for obtaining updated training data to retrain the first instance of the inference engine, the updated training data based on a comparison of a first one of the inferred events output by the deployed second instance of the inference engine with a corresponding operator event label generated based on operator input associated with the monitored video feeds (See [0008]-[0012], [0018], [0051]-[0055], [0071]-[0078], [0088]-[0102], [0114], and [0118]-[0119]; Figs.1-3 and Fig.5 which discloses of comparing the manual labeled and auto labeled events/objects to determine if there is a discrepancy upon confirming/verifying via the annotation portal with trained prepopulated events/objects by the neural network where the human annotator inputs the label and the engine is retrained).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nakajima and Yu to have incorporated the teachings of Huval for the mere benefit of being able to update the training engines with more accurate data to have a better trained engine.
       Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.

       Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 13. 
       Regarding claim 21, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 14. 
       Regarding claim 22, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 15.    
        Regarding claim 23, Nakajima teaches of a video surveillance (See [0057]-[0065] where the sensor is a camera and the worker state is monitored/detected) method comprising: 
        training, by executing an instruction with at least one processor, a first instance of an inference engine based on a training set of operator-labeled video segments, the operator-labeled video segments including reference video segments and corresponding reference event labels to describe the reference video segments, the first instance of the inference engine to infer events from the operator-labeled video segments included in the training set (See [0013], [0022]-[0023], [0064]-[0065] and [0115]-[0129] which discloses the learning and training being based on the supervised training of the labeled events/behavioral states of the obtained sensor data and of inferring the events based on the training set and labeling).

       However, in the same field of endeavor, Yu teaches of deploying, by executing an instruction with the at least one processor, a second instance of the inference engine to infer events from monitored video feeds, the second instance of the inference engine being based on the first instance of the inference engine (See [0050]-[0054]; Fig.1 which discloses of the second phase of the first and second learning classifiers of an operational phase of using the learned classifier for the received real-time images).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nakajima to have incorporated the teachings of Yu for the mere benefit of being able to apply the learned inference on live feeds. 
        The combination of Nakajima and Yu is silent with respect to obtaining, by executing an instruction with the at least one processor, updated training data to retrain the first instance of the inference engine, the updated training data based on a comparison of a first one of the inferred events output by the deployed second instance of the inference engine with a corresponding operator event label generated based on operator input associated with the monitored video feeds.

         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nakajima and Yu to have incorporated the teachings of Huval for the mere benefit of being able to update the training engines with more accurate data to have a better trained engine.
       Regarding claim 24, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 25, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3. 
       Regarding claim 26, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.

        Regarding claim 28, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 14. 
        Regarding claim 29, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 15. 
Conclusion
5.    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov